UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-5577



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

PHILLIP W. GARRETT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CR-91-12)


Submitted:   July 23, 1996                 Decided:   August 2, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Hunt L. Charach, Federal Public Defender, C. Cooper Fulton, Assis-
tant Federal Public Defender, Charleston, West Virginia, for Appel-
lant. Rebecca A. Betts, United States Attorney, Philip H. Wright,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Phillip Garrett appeals the revocation of his supervised re-

lease and sentence of eleven months incarceration for violating the

terms of his supervised release by possessing and using cocaine.

Garrett's attorney filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), concluding that there are no

meritorious grounds for appeal, but raising the issues that the

revocation of Garrett's supervised release was an abuse of discre-

tion, and that incarceration in lieu of an inpatient drug treatment
program was unduly harsh. Garrett was notified of his right to file

a supplemental brief, which he failed to do. In accordance with the

requirements of Anders, we have examined the entire record and find

no meritorious issues for appeal. Based on Garrett's admission of

possessing and using cocaine, the court did not abuse its discre-
tion in revoking Garrett's supervised release as required by 18

U.S.C. § 3583(g) (1988), and sentencing him to an eleven-month

prison term. *

     Moreover, Garrett's claim that the court abused its discretion
by refusing to sentence him to an inpatient substance abuse program

in lieu of incarceration is without merit. The court, in imposing

sentence, noted Garrett's past inability to voluntarily participate

in a treatment program and concluded that an eleven-month sentence

would allow Garrett the opportunity to enroll in the Bureau of



      *
        See 18 U.S.C.A. § 3583(e)(3) (West Supp. 1996); United
States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

                                2
Prison's drug treatment program. The court considered the sen-

tencing factors under 18 U.S.C. § 3553 (1988), and concluded that

an eleven-month sentence afforded Garrett with the most effective

correctional treatment and provided deterrence to future crimes.

Accordingly, we find no abuse of discretion.

     This court requires that     counsel inform his client, in
writing, of his right to petition the Supreme Court of the United

States for further review. If the client requests that a petition

be filed, but counsel believes that such a petition would be frivo-

lous, then counsel may move in this court for leave to withdraw
from representation. Counsel's motion must state that a copy there-

of was served on the client. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                3